UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1796


KATHERINE B. ROBINSON; DANA B. WILLIAMS,

                    Plaintiffs - Appellants,

             v.

CHESAPEAKE BANK OF MARYLAND; PROCTOR FINANCIAL, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:16-cv-04119-CCB)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Katherine B. Robinson, Dana B. Williams, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Appellants seek to appeal the district court’s February 2017 order dismissing

without prejudice their civil complaint against Defendants after Appellants failed to

comply with the district court’s previous order directing that the complaint be

supplemented. However, Appellants previously appealed the district court’s dismissal

order to this court, and we dismissed that appeal. See Robinson v. Chesapeake Bank of

Md., 691 F. App’x 782 (4th Cir. 2017) (No. 17-1217). Because we have previously

dismissed an appeal of this order, and since Appellants’ notice of appeal was filed

beyond the 30-day appeal period, see Fed. R. App. P. 4(a)(1)(A) (providing that in civil

cases in which the United States is a not party, parties are accorded 30 days after the

entry of the district court’s final judgment or order to note an appeal), we dismiss this

appeal as duplicative and untimely. * We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid in the decisional process.

                                                                            DISMISSED




      *
         To the extent that the notice of appeal could be construed as attempting to
challenge the district court’s February 21, 2017, return pleading order, the notice of
appeal is untimely as to this order as well.


                                           2